Mr. Justice Mulkey delivered the opinion of the Court: At the September term, 1883, of the Saline circuit court, William Hamilton, Hat Mitchell and William Eaton were jointly indicted for an assault upon Samuel Parks, with intent to murder. At the March term, 1884, of the court, Hamilton and Mitchell were alone put upon trial, which resulted in their conviction, the jury fixing the term of their confinement in the penitentiary at two years, and the court sentenced them accordingly. The accused have brought the record here for review, and ask a reversal of the conviction mainly on the ground it is not sustained by the evidence. The difficulty out of which the present prosecution arose, occurred on the farm of Samuel Parks, between eight and ten o’clock of the night of September 1, 1883. The account given by Parks of the affair, is in substance as follows: “For two nights previous to the difficulty some one had been in my water-melon patch. I went down to the orchard and melon patch between eight and ten o’clock. My son, Samuel, went with me, and took a shot gun. We located about ten steps apart. Soon we heard some one coming. It was Hamilton, Mitchell and Eaton. After they had crossed the fence and started in the patch, one of them said, ‘The biggest ones are down-this way.’ Mitchell came towards me, and Hamilton and Eaton went towards the boy. He halted them. Mitchell ran. Eaton called him a damned coward, and called him back, saying, .‘There’s only a man and a boy,—let’s get what we came after.’ I invited them to go to the house with me and eat water-melons, but they refused. Baton told the boy not to shoot, and was rushing towards him. I told them the boy would not shoot,—that he was nothing but a boy, and not to hurt him. Hamilton said that Baton was nothing but a boy either, and to let them fight. I started to the boy. Baton ran up to him and knocked him down, and Hamilton caught me around the arms and threw me down. Baton took the gun away from the boy. Hamilton fell on top of me. I turned him, and think I struck him. I was a-straddle of him. He hit me in the face and on the head with something hard. I do not know what it was. My wife now came up with a hoe. Baton knocked her down while I was engaged with Hamilton. I saw him chuck her head upon the ground. I heard Mitchell ask Hamilton if he was on top. * * * I felt something hard on my breast. I found it was a stone, which Mitchell, I thought, was giving to Hamilton. I took it out of his hands, and hit Hamilton- three blows, and broke him loose from me, and as I was raising up, Baton shot at me with a pistol. The powder burnt my face. * * * As we got up, Mitchell hit me on the head with a hoe. I did not know anything after that time. ” Such is the general outline of the affair as given by Parks, and while there are some slight discrepancies between him and his son in their statements of the facts, yet, under the circumstances, there is nothing in them inconsistent with good faith and an honest purpose to tell the truth. In the darkness of the night the witness may have been mistaken as to some of the details, yet after making ample allowances for this, and giving the accused the full benefit of all doubts, we are of opinion there is still sufficient evidence to warrant the conviction. The fact is undisputed that the three defendants, one of whom was armed with a pistol, invaded the premises of the prosecuting witness with a criminal purpose. The business upon which the parties had deliberately entered was a hazardous one. They had a right to expect that in the event they were detected in stealing the melons, it would result in violence endangering life or limb,—as it actually turned out afterwards. That they were all co-conspirators in a dangerous criminal enterprise, is an undisputed fact. Such being the" case, whatever was done by one, in contemplation of law was done by all, and all are therefore equally responsible. The claim that Mrs. Parks, and not Mitchell, struck her husband with the hoe, is not supported by the evidence. This hypothesis is sustained by the testimony of Mitchell alone, who, if guilty, had the strongest motives for concealing the truth. Besides, in his statement he is positively contradicted both by Parks and his wife. The latter says: “I went to the melon patch, and saw there was going to be a row. I went back to the house to get a hoe, and took it down with me. When I got there, Mr. Parks and Hamilton were on the ground, fighting, and Baton had Sam down about six or seven feet from them. I struck Baton with the hoe. I tried to get at Hamilton and Mr. Parks, when Eaton knocked me down. Mitchell took the hoe from me. * * * I did not strike at Hamilton with the hoe. ” Thus her testimony is wholly inconsistent with the idea that she struck at Hamilton with the hoe, and hit her husband. The point is made there is no proof that the hoe with which the assault is alleged to have been made is a deadly weapon. The indictment alleges, and the proofs show, that an assault was made upon Parks with a loaded pistol and a hoe. This we think was sufficient. Conceding it was necessary that the deadly character of the weapons with which the assault was made should have been established before the jury, (a matter not necessary to be determined,) we are of opinion that was sufficiently done by proof that it was done with a hoe and loaded pistol. A hoe, both in popular and legal signification, is per se a deadly weapon,—fully as much so as a loaded pistol or an ax. Such things as all persons of ordinary intelligence are presumed to know, are not required to be proved. While the indictment is somewhat informal, yet we think it is sufficient, at least after verdict, no motion having been made to quash. In a case of this kind the gist of the offence is the assault with a felonious intent, hence it is not necessary to set out the manner of the assault with any degree of particularity. 2 Wharton on Crim. Law, see. 1282. Upon the whole, we perceive no substantial ground for disturbing the judgment of the court below, and it is therefore affirmed. Judgment affirmed.